DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some embodiments of a metal tubing with an inert coating, for example a stainless steel metal tubing with an inert coating of Sulfinert, does not reasonably provide enablement for a nickel metal tubing with an inert coating of Sulfinert.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1, 4, 9 and 12 recite “the flexible transfer capillary including metal tubing with an inert coating on an inner surface of the metal tubing”.  The specification discloses an example: a nickel tubing with a coating of Sulfinert on an inner surface (paragraphs [0100] and [0110]).  These paragraphs of the specification suggest that the entire scope of the claimed metal tubing with an inert coating on an inner surface of the tubing includes the example of nickel tubing with a coating of Sulfinert on an inner surface.  However, “Frequently Asked Questions” by SilcoTek as downloaded by the Internet Archive Wayback Machine (“SilcoTek”) discloses that Sulfinert cannot be coated on a Nickel surface (See “What materials can be surface treated? … Some other metallic materials, such as nickel … are incompatible with the high (400° C) temperatures used in the process, and should not be treated.”  Instead, SilcoTek discloses that high nickel alloys of steel can receive a treatment of Sulfinert (See “How do I select the most appropriate treatment for my application? … SilcoNert 2000 (Siltek/Sulfinert) …”)  The specification and the prior art do not disclose how Sulfinert can be coated onto (non-alloyed) nickel.  Since the prior art does not disclose that Sulfinert can be coated on nickel, and the specification does not disclose how Sulfinert is coated on nickel, the examiner concludes that an undue amount of experimentation would be required to make and use the entire scope of the claimed invention.
Claims 2, 3, 5-8, 10, 11, 13, 15-18 and 21-24 depend on claims 1, 4, 9 or 12 and are rejected for inheriting the same problem.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,365,256 in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”) U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”).

As for claims 1 and 15-18, U.S. Patent 10,365,256 claims a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (claim 1),
wherein the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N (claim 1).
U.S. Patent 10,365,256 does not claim providing at least one resistance wire to be wound around the transfer capillary.  Instead, U.S. Patent 10,365,256 discloses that a heater that surrounds the flexible transfer capillary is provided to heat the flexible transfer capillary (claim 1).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because U.S. Patent 10,365,256 and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although U.S. Patent 10,365,256 as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, U.S. Patent 10,365,256  as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method (Fig. 11) used to wrap a wire around a flexible cylinder (P-2) comprising b. dispensing the wire (W-2) onto the flexible cylinder (P-2) at a dispensing point (78), while simultaneously rotating the flexible cylinder (col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible cylinder is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of U.S. Patent 10,365,256  and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), U.S. Patent 10,365,256 as modified by Gerstel and Cullen does not explicitly disclose that the transfer line wire is rotated at a constant rotational speed and that a longitudinal movement of the dispensing point is variable.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the rotational speed constant while the longitudinal movement is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich and Liu discloses b. dispensing the resistance wire (Gerstel: 17 and Cullen: W-2 and Mustacich: 50) onto the flexible transfer capillary (Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a dispensing point (Mustacich: see Fig. 1), while simultaneously rotating the at least one resistance wire at a constant rotational speed (Mustacich; obvious to try as shown above);
wherein a longitudinal movement of the dispensing point along the flexible transfer capillary is variable to generate the desired pitch of the resistance wire (Gerstel: col. 2, lines 34-36) along the flexible transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
U.S. Patent 10,365,256 as modified by Gerstel, Cullen and Mustacich does not disclose that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because U.S. Patent 10,365,256  as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of U.S. Patent 10,365,256, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich and Liu does not claim that the flexible transfer capillary includes a metal tubing with an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flexible transfer capillary of U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich and Liu to include a metal tubing with an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 3, U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko claims the subject matter of claim 3 (see claim 7 of U.S. Patent 10,365,256).

As for claim 4, U.S. Patent 10,365,256 claims a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (claim 1),
wherein the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N (claim 1).
U.S. Patent 10,365,256 does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, U.S. Patent 10,365,256 discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (claim 1).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because U.S. Patent 10,365,256 and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of U.S. Patent 10,365,256 to achieve the predictable result of heating the transfer capillary.
Although U.S. Patent 10,365,256 as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, U.S. Patent 10,365,256 as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method used to wrap a wire around flexible cylinder comprising b.  moving a layer dispensing point (see Fig. 11) along a length of the flexible cylinder, while simultaneously rotating the flexible cylinder(col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible transfer capillary is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of U.S. Patent 10,365,256 and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), U.S. Patent 10,365,256 as modified by Gerstel and Cullen does not explicitly disclose that the dispensing point is moved at a constant velocity and that the transfer capillary wire is rotated at an adjustable rotational speed.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the longitudinal movement constant while the rotational speed is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
U.S. Patent 10,365,256 as modified by Gerstel, Cullen and Mustacich discloses b. moving a wire dispensing point (Cullen: 78) at a constant velocity (Mustacich; obvious to try as shown above) along a length of the transfer capillary (Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57), while simultaneously rotating the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a rotational speed that is adjustable (Gerstel: col. 2, lines 34-36) so as to generate a desired pitch (Gerstel: col. 2, lines 34-36) of the resistance wire (Gerstel: 17 and Mustacich: 50) along the transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
U.S. Patent 10,365,256 as modified by Gerstel, Cullen and Mustacich does not disclose that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because U.S. Patent 10,365,256  as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of U.S. Patent 10,365,256, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich and Liu does not claim that the flexible transfer capillary includes a metal tubing with an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flexible transfer capillary of U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich and Liu to include a metal tubing with an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 8, U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko claims the subject matter of claim 8 (see claim 7 of U.S. Patent 10,365,256).

As for claim 22, U.S. Patent 10,365,256 as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko claims that the inert coating (Ewing: Sulfinert) includes a silicon-based coating (Ewing: Sulfinert) or a polymer coating.

Claims 1, 4, 15-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,761,069 in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”) and U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”), U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”).

As for claims 1 and 15-18, U.S. Patent 10,761,069 claims a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (claim 1),
wherein the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N (claim 1).
U.S. Patent 10,761,069 does not claim providing at least one resistance wire to be wound around the transfer capillary.  Instead, U.S. Patent 10,761,069 discloses that a heater that surrounds the flexible transfer capillary is provided to heat the flexible transfer capillary (claim 1).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because U.S. Patent 10,761,069 and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although U.S. Patent 10,761,069 as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, U.S. Patent 10,761,069 as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method (Fig. 11) used to wrap a wire around a flexible cylinder (P-2) comprising b. dispensing the wire (W-2) onto the flexible cylinder (P-2) at a dispensing point (78), while simultaneously rotating the flexible cylinder (col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible cylinder is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of U.S. Patent 10,761,069 and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), U.S. Patent 10,365,256   as modified by Gerstel and Cullen does not explicitly disclose that the transfer line wire is rotated at a constant rotational speed and that a longitudinal movement of the dispensing point is variable.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the rotational speed constant while the longitudinal movement is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
U.S. Patent 10,761,069 as modified by Gerstel, Cullen and Mustacich discloses b. dispensing the resistance wire (Gerstel: 17 and Cullen: W-2 and Mustacich: 50) onto the flexible transfer capillary (Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a dispensing point (Mustacich: see Fig. 1), while simultaneously rotating the at least one resistance wire at a constant rotational speed (Mustacich; obvious to try as shown above);
wherein a longitudinal movement of the dispensing point along the flexible transfer capillary is variable to generate the desired pitch of the resistance wire (Gerstel: col. 2, lines 34-36) along the flexible transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
U.S. Patent 10,761,069 as modified by Gerstel, Cullen and Mustacich does not disclose that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because U.S. Patent 10,365,256  as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of U.S. Patent 10,761,069, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
U.S. Patent 10,761,069 as modified by Gerstel, Cullen, Mustacich and Liu does not claim that the flexible transfer capillary includes a metal tubing with an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flexible transfer capillary of U.S. Patent 10,761,069 as modified by Gerstel, Cullen, Mustacich and Liu to include a metal tubing with an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 4, U.S. Patent 10,761,069 claims a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (claim 1),
wherein the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N (claim 1).
U.S. Patent 10,761,069 does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, U.S. Patent 10,761,069 discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (claim 1).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because U.S. Patent 10,761,069 and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of U.S. Patent 10,761,069 to achieve the predictable result of heating the transfer capillary.
Although U.S. Patent 10,761,069 as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, U.S. Patent 10,761,069 as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method used to wrap a wire around flexible cylinder comprising b.  moving a layer dispensing point (see Fig. 11) along a length of the flexible cylinder, while simultaneously rotating the flexible cylinder(col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible transfer capillary is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of U.S. Patent 10,365,256 and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), U.S. Patent 10,761,069 as modified by Gerstel and Cullen does not explicitly disclose that the dispensing point is moved at a constant velocity and that the transfer capillary wire is rotated at an adjustable rotational speed.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the longitudinal movement constant while the rotational speed is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
U.S. Patent 10,761,069 as modified by Gerstel, Cullen and Mustacich discloses b. moving a wire dispensing point (Cullen: 78) at a constant velocity (Mustacich; obvious to try as shown above) along a length of the transfer capillary (Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57), while simultaneously rotating the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a rotational speed that is adjustable (Gerstel: col. 2, lines 34-36) so as to generate a desired pitch (Gerstel: col. 2, lines 34-36) of the resistance wire (Gerstel: 17 and Mustacich: 50) along the transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
U.S. Patent 10,761,069 as modified by Gerstel, Cullen and Mustacich does not disclose that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because U.S. Patent 10,365,256  as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of U.S. Patent 10,761,069, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
U.S. Patent 10,761,069 as modified by Gerstel, Cullen, Mustacich and Liu does not claim that the flexible transfer capillary includes a metal tubing with an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flexible transfer capillary of U.S. Patent 10,761,069 as modified by Gerstel, Cullen, Mustacich and Liu to include a metal tubing with an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 22, U.S. Patent 10,761,069 as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko claims that the inert coating (Ewing: Sulfinert) includes a silicon-based coating (Ewing: Sulfinert) or a polymer coating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 8, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”), U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”).

As for claims 1 and 15-18, Hurst discloses a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (16; col. 1, line 66 - col. 2, line 2), the flexible transfer capillary including a metal tubing (col. 2, lines 39-41).
Hurst does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, Hurst discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (col. 4, lines 3-8).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because Hurst and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although Hurst as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, Hurst as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method (Fig. 11) used to wrap a wire around a flexible cylinder (P-2) comprising b. dispensing the wire (W-2) onto the flexible cylinder (P-2) at a dispensing point (78), while simultaneously rotating the flexible cylinder (col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible cylinder is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel and Cullen does not explicitly disclose that the transfer line wire is rotated at a constant rotational speed and that a longitudinal movement of the dispensing point is variable.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the rotational speed constant while the longitudinal movement is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
Hurst as modified by Gerstel, Cullen and Mustacich discloses b. dispensing the resistance wire (Gerstel: 17 and Cullen: W-2 and Mustacich: 50) onto the flexible transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a dispensing point (Mustacich: see Fig. 1), while simultaneously rotating the at least one resistance wire at a constant rotational speed (Mustacich; obvious to try as shown above);
wherein a longitudinal movement of the dispensing point along the flexible transfer capillary is variable to generate the desired pitch of the resistance wire (Gerstel: col. 2, lines 34-36) along the flexible transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
Although Hurst as modified by Gerstel, Cullen and Mustacich discloses that the flexible gas chromatography transfer line is flexible (Hurst: col. 1, line 66 - col. 2, line 2), Hurst as modified by Gerstel, Cullen and Mustacich does not discloses that the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N, and that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because Hurst as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line is foldable, displaceable by the claimed force, and has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
Hurst as modified by Gerstel, Cullen, Mustacich and Liu does not disclose that the metal tubing includes an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the metal tubing of Hurst, Gerstel, Cullen, Mustacich and Liu to include an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 2, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko  discloses the method of claim 1 (see the rejection of claim 1 above) and that that a pitch of the resistive wire in a central zone is greater than a pitch in at least one entry zone and a pitch in at least one exit zone (Gerstel: col. 2, lines 34-36).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the pitch of the resistive wire in a central zone is greater by the claimed amount.
However, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 (II)(A).  It has also been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (see MPEPE2144.05 (II)(A).  Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the pitch of the resistive wire of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko to have the claimed pitch in order to achieve the predictable result of accounting for thermal dissipation at the ends of the flexible transfer capillary in an optimal way (Gerstel: col. 2, lines 34-36).

As for claim 3, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 1 (see the rejection of claim 1 above).
Although, Gerstel discloses that the pitch varies at ends of the resistive wire in order to account for thermal dissipation (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the resistive wire comprises at least two exit zones, a first exit zone more distal from a central zone and a second exit zone more proximal to the central zone because Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not optimize the change in pitch of the resistive wire.
However, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 (II)(A).  It has also been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (see MPEPE2144.05 (II)(A).  Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the pitch of the resistive wire of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko such that the pitch has two values, wherein: (i) a pitch of the wire in said first exit zone is smaller than a pitch in said second exit zone, which is smaller than a pitch in the central zone, in order to achieve the predictable result of accounting for thermal dissipation at the ends of the flexible transfer capillary in an optimal way (Gerstel: col. 2, lines 34-36).

As for claim 4, Hurst discloses a method of manufacturing a flexible gas chromatography transfer line, the method comprising
a.    providing a flexible transfer capillary (16; col. 1, line 66 - col. 2, line 2), the flexible transfer capillary including a metal tubing (col. 2, lines 39-41).
Hurst does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, Hurst discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (col. 4, lines 3-8).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because Hurst and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although Hurst as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, Hurst as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method used to wrap a wire around flexible cylinder comprising b.  moving a layer dispensing point (see Fig. 11) along a length of the flexible cylinder, while simultaneously rotating the flexible cylinder(col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible transfer capillary is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel and Cullen does not explicitly disclose that the dispensing point is moved at a constant velocity and that the transfer capillary wire is rotated at an adjustable rotational speed.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the longitudinal movement constant while the rotational speed is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
Hurst as modified by Gerstel, Cullen and Mustacich discloses b. moving a wire dispensing point (Cullen: 78) at a constant velocity (Mustacich; obvious to try as shown above) along a length of the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57), while simultaneously rotating the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a rotational speed that is adjustable (Gerstel: col. 2, lines 34-36) so as to generate a desired pitch (Gerstel: col. 2, lines 34-36) of the resistance wire (Gerstel: 17 and Mustacich: 50) along the transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
Although Hurst as modified by Gerstel, Cullen and Mustacich discloses that the flexible gas chromatography transfer line is flexible (Hurst: col. 1, line 66 - col. 2, line 2), Hurst as modified by Gerstel, Cullen and Mustacich does not discloses that the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N, and that the flexible gas chromatograph transfer line has a bend radius of less than about 40mm, 35mm, 30mm, 25mm, 20mm, 15mm and 12 mm because Hurst as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line is foldable, displaceable by the claimed force, and has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
Hurst as modified by Gerstel, Cullen, Mustacich and Liu does not disclose that the metal tubing includes an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the metal tubing of Hurst, Gerstel, Cullen, Mustacich and Liu to include an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).
	
As for claim 7, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 4 (see the rejection of claim 4 above) and that that a pitch of the resistive wire in a central zone is greater than a pitch in at least one entry zone and a pitch in at least one exit zone (Gerstel: col. 2, lines 34-36).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the pitch of the resistive wire in a central zone is greater by the claimed amount.
However, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 (II)(A).  It has also been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (see MPEPE2144.05 (II)(A).  Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the pitch of the resistive wire of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko to have the claimed pitch in order to achieve the predictable result of accounting for thermal dissipation at the ends of the flexible transfer capillary in an optimal way (Gerstel: col. 2, lines 34-36).

As for claim 8, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 4 (see the rejection of claim 4 above).
Although, Gerstel discloses that the pitch varies at ends of the resistive wire in order to account for thermal dissipation (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the resistive wire comprises at least two exit zones, a first exit zone more distal from the central zone and a second exit zone more proximal to the central zone because Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not optimize the change in pitch of the resistive wire.
However, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 (II)(A).  It has also been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (see MPEPE2144.05 (II)(A).  Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the pitch of the resistive wire of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko such that the pitch has two values, wherein: (i) a pitch of the wire in said first exit zone is smaller than a pitch in said second exit zone, which is smaller than a pitch in the central zone, in order to achieve the predictable result of accounting for thermal dissipation at the ends of the flexible transfer capillary in an optimal way (Gerstel: col. 2, lines 34-36).

As for claim 22, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses that the inert coating (Ewing: Sulfinert) includes a silicon-based coating (Ewing: Sulfinert) or a polymer coating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”), U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”) as applied to claim 4, further in view of U.S. Patent 3,757,158 issued to Kopelman (“Kopelman”).

As for claim 5, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 4 (see the rejection of claim 4 above).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose providing pre-formed grooves on the flexible transfer capillary.
However, Kopelman discloses providing pre-formed grooves along a length that matches an intended pitch of a resistance wire (Abstract); and
using said grooves to aid in positioning of the wire (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko by providing the pre-formed grooves as disclosed by Kopelman in order to maintain the spacing of the turns of the resistance wire (Kopelman: Abstract).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing, Trucko  and Kopelman discloses providing pre-formed grooves (Kopelman: Abstract) along the length of the flexible transfer capillary (Hurst: 16 and Gerstel: 4 and Mustacich: 40; col. 12, lines 52-57 and Kopelman: Abstract), the grooves being formed in a spiral fashion (Kopelman: col. 1, line 65 - col. 2, line 1) along the length of the flexible transfer capillary that matches the intended pitch of the resistance wire (Kopelman: Abstract); and
using said grooves to aid in the positioning of the wire (Kopelman: Abstract) during its dispensing (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”), U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”) as applied to claim 4, further in view of U.S. Patent 9,295,801 issued to Graham et al. (“Graham”).

As for claim 6, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 4 (see the rejection of claim 4 above).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose using high temperature glue to secure position of the resistance wire on the flexible transfer capillary.
However, Graham discloses using high temperature glue to secure position of a resistance wire on a cylinder (col. 10, lines 11-14).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst, Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko by using temperature glue as disclosed by Graham in order to ensure that the resistance wire does not move by anchoring the resistance wire (Graham: col. 10, lines 11-14).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing, Trucko and Graham discloses using high temperature glue to secure position of the resistance wire (Graham: col. 10, lines 11-14) on the flexible transfer capillary (Hurst: 16 and Gerstel: 4 and Mustacich: 40; col. 12, lines 52-57).

Claims 9-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”) and U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 9,057,669 issued to van Straaten et al. (“van Straaten”), U.S. Patent 4,484,061 issued to Zelinka et al. (“Zelinka”) and U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”)

As for claims 9-11, Hurst discloses a method of manufacturing a flexible gas chromatography transfer line, the method comprising:
a.    providing a flexible transfer capillary (16; col. 1, line 66 - col. 2, line 2), the flexible transfer capillary including a metal tubing (col. 2, lines 39-41).
Hurst does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, Hurst discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (col. 4, lines 3-8).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because Hurst and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although Hurst as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, Hurst as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method (Fig. 11) used to wrap a wire around a flexible cylinder (P-2) comprising b. dispensing the wire (W-2) onto the flexible cylinder (P-2) at a dispensing point (78), while simultaneously rotating the flexible cylinder (col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible cylinder is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel and Cullen does not explicitly disclose that the transfer line wire is rotated at a constant rotational speed and that a longitudinal movement of the dispensing point is variable.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the rotational speed constant while the longitudinal movement is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
Hurst as modified by Gerstel, Cullen and Mustacich discloses b. dispensing the resistance wire (Gerstel: 17 and Cullen: W-2 and Mustacich: 50) onto the flexible transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a dispensing point (Mustacich: see Fig. 1), while simultaneously rotating the at least one resistance wire at a constant rotational speed (Mustacich; obvious to try as shown above);
wherein a longitudinal movement of the dispensing point along the flexible transfer capillary is variable to generate the desired pitch of the resistance wire (Gerstel: col. 2, lines 34-36) along the flexible transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
Although Hurst as modified by Gerstel, Cullen and Mustacich discloses that the flexible gas chromatography transfer line is flexible (Hurst: col. 1, line 66 - col. 2, line 2), Hurst as modified by Gerstel, Cullen and Mustacich does not discloses that the flexible gas chromatography transfer line is foldable, and a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N, because Hurst as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line is foldable, displaceable by the claimed force, and has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
Hurst as modified by Gerstel, Cullen, Mustacich and Liu does not disclose that the flexible gas chromatography transfer line has a weight per unit length of less than about 200 g/m and less than 100g/m and less than 50 g/m.
However, Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  One having ordinary skill in the art would understand that minimizing the weight per unit length of the transfer line would decrease the force required to manipulate the transfer line.  Van Straaten discloses that minimizing the mass of a transfer line minimizes the power needed to heat the transfer line (col. 6, line 66 - col. 7, line 1).  Zelinka discloses that minimizing the heater that surrounds tubing allows rapid cool-down (col. 5, line 68 - col. 6, line 5).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to minimize the weight per unit length of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen, Mustacich and Liu to have the claimed amount in order to allow the flexible gas chromatography transfer line to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25), to minimize the power needed to heat the transfer line (van Straaten: col. 6, line 66 - col. 7, line 1) and to allow rapid cool-down (Zelinka: col. 5, line 68 - col. 6, line 5).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, van Straaten and Zelinka does not disclose that the metal tubing includes an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the metal tubing of Hurst, Gerstel, Cullen, Mustacich, Liu, van Straaten and Zelinka to include an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claims 12 and 13, Hurst discloses a method of manufacturing a flexible gas chromatography transfer line, the method comprising
a.    providing a flexible transfer capillary (16; col. 1, line 66 - col. 2, line 2), the flexible transfer capillary including a metal tubing (col. 2, lines 39-41).
Hurst does not disclose providing at least one resistance wire to be wound around the transfer capillary.  Instead, Hurst discloses that a heater of undisclosed structure is provided to heat the flexible transfer capillary (col. 4, lines 3-8).
	However, Gerstel discloses providing at least one resistance wire (17) to be wound around a transfer capillary (col. 2, lines 17-22).  Gerstel discloses that the resistance wire heats the transfer capillary (col. 2, lines 62-67).
	Because Hurst and Gerstel both provide structures to heat a transfer capillary, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resistance wire of Gerstel for the heater of Hurst to achieve the predictable result of heating the transfer capillary.
Although Hurst as modified by Gerstel discloses that resistance wire is wrapped around the transfer capillary, Hurst as modified by Gerstel does not disclose the method used to wrap the resistance wire around the transfer capillary.
However, Cullen discloses a method used to wrap a wire around flexible cylinder comprising b.  moving a layer dispensing point (see Fig. 11) along a length of the flexible cylinder, while simultaneously rotating the flexible cylinder(col. 7, lines 13-16).  Cullen discloses that the application of the wire onto the flexible transfer capillary is performed using an automated system (see Fig. 11).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Hurst and Gerstel by dispensing the wire as suggested by Cullen in order to simplify the winding of the resistance wire by using an automated system and to ensure that the ensure that the resistance wire hugs (Cullen: col. 1, lines 53-58) the cylindrical core of the flexible transfer capillary.
Although Gerstel discloses that the desired pitch of the resistance wire varies (Gerstel: col. 2, lines 34-36), Hurst as modified by Gerstel and Cullen does not explicitly disclose that the dispensing point is moved at a constant velocity and that the transfer capillary wire is rotated at an adjustable rotational speed.
However, Mustacich discloses that, in order to control the pitch, the rotational speed can be varied, the longitudinal movement can be varied, or both the rotational speed and longitudinal movement can be varied (col. 8, lines 42-61 and col. 9, lines 4-8).  Since Mustacich discloses a finite number of ways to vary the pitch (i.e. keeping the rotational speed constant while the longitudinal movement is varied, varying the rotational speed while keeping the longitudinal movement constant, or varying both the rotational speed and the longitudinal movement), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known solutions for varying the pitch, including keeping the longitudinal movement constant while the rotational speed is varied, to achieve the predictable result of varying the pitch of the resistance wire with a reasonable expectation of success.
Hurst as modified by Gerstel, Cullen and Mustacich discloses b. moving a wire dispensing point (Cullen: 78) at a constant velocity (Mustacich; obvious to try as shown above) along a length of the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57), while simultaneously rotating the transfer capillary (Hurst: 16 and Gerstel: 4 and Cullen: P-2 and Mustacich: 40; col. 12, lines 52-57) at a rotational speed that is adjustable (Gerstel: col. 2, lines 34-36) so as to generate a desired pitch (Gerstel: col. 2, lines 34-36) of the resistance wire (Gerstel: 17 and Mustacich: 50) along the transfer capillary (Mustacich: col. 8, lines 42-61 and col. 9, lines 4-8).
Although Hurst as modified by Gerstel, Cullen and Mustacich discloses that the flexible gas chromatography transfer line is flexible (Hurst: col. 1, line 66 - col. 2, line 2), Hurst as modified by Gerstel, Cullen and Mustacich does not discloses that the flexible gas chromatography transfer line is foldable, a displacement force in each direction (x, y, z) needed to move a first end when a second end is fixed being less than 10 N, because Hurst as modified by Gerstel, Cullen and Mustacich does not disclose optimizing the amount of flexibility of the flexible gas chromatography transfer line.
However, Mustacich discloses that a flexible gas chromatography transfer line should be flexible enough to be stored on a spool (Mustacich: col. 6, lines 46-48).  Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of flexibility of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen and Mustacich such that the flexible gas chromatography transfer line is foldable, displaceable by the claimed force, and has the claimed bend radius in order to allow the flexible gas chromatography transfer line to be stored on a spool (Mustacich: col. 6, lines 46-48) and to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).
Hurst as modified by Gerstel, Cullen, Mustacich and Liu does not disclose that the flexible gas chromatography transfer line has a weight per unit length of less than about 200 g/m and less than 100g/m.
However, Liu discloses that a transfer line should be flexible enough to be manipulated by a user with little effort (i.e. little force) into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25).  One having ordinary skill in the art would understand that minimizing the weight per unit length of the transfer line would decrease the force required to manipulate the transfer line.  Van Straaten discloses that minimizing the mass of a transfer line minimizes the power needed to heat the transfer line (col. 6, line 66 - col. 7, line 1).  Zelinka discloses that minimizing the heater that surrounds tubing allows rapid cool-down (col. 5, line 68 - col. 6, line 5).  Also, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II)(A) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A). Lastly, it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" (see MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to minimize the weight per unit length of the flexible gas chromatography transfer line of Hurst, Gerstel, Cullen, Mustacich and Liu to have the claimed amount in order to allow the flexible gas chromatography transfer line to be manipulated by a user with little effort into a wide variety of configurations to best conform to a desired application (Liu: col. 8, lines 20-25), to minimize the power needed to heat the transfer line (van Straaten: col. 6, line 66 - col. 7, line 1) and to allow rapid cool-down (Zelinka: col. 5, line 68 - col. 6, line 5).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, van Straaten and Zelinka does not disclose that the metal tubing includes an inert coating on an inner surface of the metal tubing.
However, Ewing discloses a transfer line that includes a metal tubing (stainless steel) with an inert coating (Sulfinert) on an inner surface of the metal tubing (Ewing: col. 4, line 64 - col. 5, line 1).  Trucko discloses that stainless steel coated with Sulfinert is suitable for preventing reactivity with sulfur compounds (Trucko: col. 2, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the metal tubing of Hurst, Gerstel, Cullen, Mustacich, Liu, van Straaten and Zelinka to include an inert coating as disclosed by Ewing and Trucko in order to allow the transport of sulfur compounds (Trucko: col. 2, lines 18-29).

As for claim 24, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, van Straaten, Zelinka, Ewing and Trucko discloses that the inert coating (Ewing: Sulfinert) includes a silicon-based coating (Ewing: Sulfinert) or a polymer coating.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”), U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”) as applied to claim 1, further in view of U.S. Patent 9,646,815 issued to Valaskovic et al. (“Valaskovic”) and “Nickel-Clad Fused Silica” by VICI as downloaded by the Internet Archive Wayback Machine (“VICI”).

As for claim 21, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses the method of claim 1 (see the rejection of claim 1 above).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the metal tubing is nickel tubing.  Instead, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses metal tubing that is stainless steel (Hurst: col. 2, lines 39-41) coated with Sulfinert (Ewing: col. 4, line 64 - col. 5, line 1).
However, Valaskovic discloses metal tubing that is nickel (col. 10, lines 49-54).  Valaskovic discloses that the metal tubing is nickel coated with silica (col. 10, lines 49-54).  VICI also discloses metal tubing that is nickel coated with silica (Nickel-Clad Fused Silica).  Mustacich discloses that transfer lines and capillary columns have equivalent structures (Mustacich: col. 13, lines 20-23).
Since Valaskovic, VICI and the Hurst-Ewing combination both disclose metal tubings with inert coatings, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the metal tubing of nickel with an inert coating of silica of Valaskovic or VICI for the metal tubing of Hurst-Ewing to achieve the predictable result of providing a flexible, inert transfer line (VICI: Nickel-Clad Fused Silica).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,985,625 issued to Hurst (“Hurst”) in view of U.S. Patent 5,702,671 issued to Gerstel (“Gerstel”), U.S. Patent 3,673,785 issued to Cullen et al. (“Cullen”), U.S. Patent 6,490,852 issued to Mustacich et al. (“Mustacich”) and U.S. Patent 9,700,816 issued to Liu et al. (“Liu”), U.S. Patent 9,057,669 issued to van Straaten et al. (“van Straaten”), U.S. Patent 4,484,061 issued to Zelinka et al. (“Zelinka”) and U.S. Patent 8,245,564 issued to Ewing et al. (“Ewing”) and U.S. Patent 7,351,312 issued to Trucko (“Trucko”) as applied to claim 9, further in view of U.S. Patent 9,646,815 issued to Valaskovic et al. (“Valaskovic”) and “Nickel-Clad Fused Silica” by VICI as downloaded by the Internet Archive Wayback Machine (“VICI”).

As for claim 23, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, van Straatem, Zelinka, Ewing and Trucko discloses the method of claim 9 (see the rejection of claim 9 above).
Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko does not disclose that the metal tubing is nickel tubing.  Instead, Hurst as modified by Gerstel, Cullen, Mustacich, Liu, Ewing and Trucko discloses metal tubing that is stainless steel (Hurst: col. 2, lines 39-41) coated with Sulfinert (Ewing: col. 4, line 64 - col. 5, line 1).
However, Valaskovic discloses metal tubing that is nickel (col. 10, lines 49-54).  Valaskovic discloses that the metal tubing is nickel coated with silica (col. 10, lines 49-54).  VICI also discloses metal tubing that is nickel coated with silica (Nickel-Clad Fused Silica).  Mustacich discloses that transfer lines and capillary columns have equivalent structures (Mustacich: col. 13, lines 20-23).
Since Valaskovic, VICI and the Hurst-Ewing combination both disclose metal tubings with inert coatings, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the metal tubing of nickel with an inert coating of silica of Valaskovic or VICI for the metal tubing of Hurst-Ewing to achieve the predictable result of providing a flexible, inert transfer line (VICI: Nickel-Clad Fused Silica).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 9 and 12 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853